DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1 and 4-16 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-5, 8-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kircher et al. (U.S. Patent No. 4,439,297), hereinafter Kircher, in view of Marincic et al. (U.S. Patent No. 4,007,054), and Mose et al. (U.S. Patent No. 4,210,516), hereinafter Mose.
Regarding claim 1, Kircher teaches an electrode (see e.g. Fig. 2, electrode 50; Col. 5, line 46) comprising a metal wire (see e.g. Fig. 2, conductor rods 60; Col. 5, lines 52-54), wherein the metal wire comprises a metal selected from copper, silver, nickel and aluminum (see e.g. Col. 6, lines 56-65). 
Kircher does not explicitly teach the electrode comprising a metal coil, wherein turns of the metal coil are separated by a gap, wherein part of the metal wire is arranged inside the metal coil and wherein the metal wire and the metal coil are in electrical contact, wherein the metal coil has a plurality of turns forming an elongated coil body with an open central channel along a central axis of the metal coil, wherein the metal wire extends longitudinally inside the open central channel from one end of the metal coil to another end of the metal coil along the central axis of the metal coil, and wherein the plurality of turns of the metal coil are separated from the at least part of the meta wire arranged inside the metal coil by at least a portion of the open central channel.
Kircher does teach foraminous, i.e. porous, conductive connectors in electrical contact with the metal wire (see e.g. Fig. 2, foraminous conductive connectors 62; Col. 5, lines 54-58), wherein these foraminous connectors are selected to provide good electrical conductivity and may be in the form of a wire (see e.g. Col. 7, lines 7-12).
Marincic teaches an electrode structure (see e.g. Col. 1, lines 7-10) comprising a metal wire coil wound around a central conducting wire support (see e.g. Fig. 2A, zinc wire 42 wound in helical form around elongated linear element 40; Col. 3, lines 33-38, and Col. 4, lines 50-52), wherein this metal coil provides a high degree of porosity and increased current conducting surfaces (see e.g. Col. 5, lines 22-27). Turns of the metal coil are separated by a gap (see e.g. Fig. 2A, predetermined spacing 44 between convolutions 46; Col. 3, lines 38-40), the central conducting wire extends longitudinally in an open central channel formed by the metal coil, and the turns of the metal coil are separated from part of the central wire conductor by a portion of the open central channel (see e.g. Fig. 2A, linear element 40 extends within the central channel formed by coil 42 and is separated from the turns within the channel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foraminous conductive connectors of Kircher to particularly comprise the form of a metal wire coil as taught by Marincic to provide a high degree of porosity and increased current conducting surfaces.
Kircher in view of Marincic, as combined above, does not explicitly teach the metal coil comprising a metal selected from copper, silver, gold, nickel and aluminum and the metal wire and the metal coil being made of a same metal. Kircher does however teach the wire being made of conductive metals such as copper, silver, nickel and aluminum (see e.g. Kircher Col. 6, lines 56-65), and the foraminous conductors, i.e. coil, being attached to the wires by means such as welding (see e.g. Kircher Col. 6, lines 66-68).
Mose teaches electrode elements for monopolar electrolysis cells (see e.g. Abstract) comprising conductor rods which are welded to other metal electrode structures (see e.g. Figs. 9-12, electrode rods 4 connected to electrode frame 1; Col. 5, lines 57-60), wherein selection of the same material forming the electrode rod and the structure to which it is welded enables the formation of a tight weld which is not easily damaged (see e.g. Col. 5, lines 62-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal coil of Kircher in view of Marincic to comprise metals such as copper, silver, nickel and aluminum, and particularly the same one of these metals chosen for the metal wire, in order to provide a tight weld which is not easily damaged, as taught by Mose.
Regarding claim 4, Kircher in view of Marincic and Mose teaches the metal wire extending straight inside the open central channel from the one end of the metal coil to the other end of the metal coil (see e.g. Kircher Fig. 2, conductor rod 60 shown extending straight; see e.g. Marincic Fig. 2A, linear element 42 extending from one end of coil 42 to the other).
Regarding claim 5, Kircher in view of Marincic and Mose teaches an electrically conducting frame to which the metal wire and the metal coil are connected (see e.g. Kircher Fig. 2, cathodic or anodic frame 53 to which conductor rod 60, and thereby foraminous connector 62, are connected; Col. 4, lines 31-35, Col. 6, lines 36-38, and Col. 9, line 67-Col. 10, line 2).
Regarding claim 8, Kircher in view of Marincic and Mose teaches the electrically conductive frame being covered with an insulating material (see e.g. Kircher Col. 5, lines 62-65, gaskets or sealants placed around the frame to separate and enable interleaving of anode and cathode frames).
Regarding claim 9, Kircher in view of Marincic and Mose teaches the metal wire and the metal coil forming a subunit and the electrode comprising three such subunits (see e.g. Kircher Fig. 2, three sets of conductor rods 60 and foraminous connectors 62 are shown).
Regarding claim 10, Kircher in view of Marincic and Mose teaches an electrically conducting frame to which the metal wire and the metal coil are connected, and wherein the three subunits are connected to the electrically conducting frame (see e.g. Kircher Fig. 2, frame 53 to which each subunit of conductor rod 60 and foraminous connector 62 are connected; Col. 4, lines 31-35, Col. 6, lines 36-38, and Col. 9, line 67-Col. 10, line 2).
Regarding claim 11, Kircher in view of Marincic and Mose teaches the three subunits extending longitudinally in the same plane (see e.g. Kircher Figs. 2-3, units comprising conductor rods 60 and foraminous connectors 62 are shown extending longitudinally in the same plane spaced apart from foraminous surfaces 51 and 52; Col. 5, lines 52-54, and Col. 6, lines 36-39).
Regarding claim 12, Kircher in view of Marincic and Mose teaches the three subunits being parallel (see e.g. Kircher Fig. 2, units comprising conductor rods 60 and foraminous connectors 62 shown parallel).
Regarding claim 14, Kircher in view of Marincic and Mose teaches the metal wire and the metal coil being galvanically connected (see e.g. Kircher Col. 6, lines 16-17, current is supplied from the conductor rods to the foraminous conductive connectors).
Regarding claim 15, Kircher in view of Marincic and Mose teaches an electrolytic cell comprising two of the electrodes of claim 1 and a membrane configured to separate the two of the electrode (see e.g. Kircher Figs. 1-2, filter press membrane cell 10 comprising anodes 12 and cathodes 11 separated by cation exchange membranes 20, wherein the electrode 50 described above may be employed as both anodes and cathodes; Col. 4, lines 49-52 and 56-58, and Col. 6, lines 56-57 and 62).
Regarding claim 16, Kircher in view of Marincic and Mose teaches an electrolyser stack comprising several of the electrolytic cell according to claim 15 (see e.g. Kircher Fig. 1, filter press cell 10 comprising a stack of “electrode packs”, each including a pair of opposite polarity electrodes, i.e. anodes 12 and cathodes 11, separated by a membrane 20; Col. 2, lines 3-7, and Col. 4, lines 49-58).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kircher in view of Marincic and Mose, as applied to claim 5 above, and further in view of Pimlott (U.S. Patent No. 4,725,347).
Regarding claim 6, Kircher in view of Marincic and Mose does not explicitly teach the electrically conductive frame being a metal frame, but does teach it being exposed to electrolyte (see e.g. Kircher Figs. 2-3, liquid electrolyte is fed into electrode 50 which is bordered by the frame 53; Col. 5, lines 46-49, and Col. 6, lines 1-2).
Pimlott teaches a frame for use in filter press type electrolytic cells (see e.g. Abstract), wherein the material used for construction of the frame may be metals such as titanium, tantalum, titanium clad copper, steel, nickel, stainless steel, nickel clad copper or steel, or stainless steel on copper or steel (see e.g. Col. 3, line 65-Col. 4, line 4), which are exemplary materials which can withstand exposure to chemicals in the anolyte and/or catholyte under operating conditions of the electrolytic cell (see e.g. Col. 3, lines 54-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame of Kircher in view of Marincic and Mose to comprise metal materials such as titanium, tantalum, titanium clad copper, steel, nickel, stainless steel, nickel clad copper or steel, or stainless steel on copper or steel as taught by Pimlott as conductive cell frame materials capable of withstanding exposure to chemicals in the electrolyte.
Regarding claim 7, Kircher in view of Marincic and Mose does not explicitly teach the electrically conducting frame comprising copper, but does teach it being exposed to electrolyte (see e.g. Kircher Figs. 2-3, liquid electrolyte is fed into electrode 50 which is bordered by the frame 53; Col. 5, lines 46-49, and Col. 6, lines 1-2).
Pimlott teaches a frame for use in filter press type electrolytic cells (see e.g. Abstract), wherein the material used for construction of the frame may be titanium clad copper, nickel clad copper, or stainless steel on copper (see e.g. Col. 3, line 65-Col. 4, line 4), which are exemplary materials which can withstand exposure to chemicals in the anolyte and/or catholyte under operating conditions of the electrolytic cell (see e.g. Col. 3, lines 54-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame of Kircher in view of Marincic and Mose to comprise titanium clad copper, nickel clad copper or stainless steel on copper as taught by Pimlott as conductive cell frame materials capable of withstanding exposure to chemicals in the electrolyte.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kircher in view of Marincic and Mose, as applied to claim 5 above, and further in view of Ito et al. (“One-step Nanoporous Structure Formation Using NiO Nanoparticles: Pore Size Control and Pore Size Dependence of Hydrogen Evolution Reaction”, Chem. Lett., Dec. 2016), hereinafter Ito.
Regarding claim 13, Kircher in view of Marincic and Mose does not explicitly teach the metal wire and the metal coil being covered with a nanoporous structure comprising nickel. Kircher does however teach the wire comprising nickel coated copper when used as a cathode (see e.g. Kircher Col. 6, lines 62-65), the wire and coil both being conductive surfaces exposed to the electrolyte (see e.g. Kircher Fig. 3, conductor rods 60 and foraminous conductive connector 62 exposed to electrolyte within chamber 58; Col. 5, lines 52-58), as well as the electrolysis cell comprising the electrode being used to produce hydrogen at the cathode (see e.g. Kircher Col. 5, lines 4-7 ).
Ito teaches a cathode electrode comprising nanoporous nickel formed on a copper sheet (see e.g. Page 269, Col. 1, lines 35-37, and connecting paragraph of Pages 267-268, lines 5-8). The nanoporous nickel has a high specific surface area that results in high catalytic activity for the hydrogen evolution (see e.g. Page 269, Col. 2, lines 13-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal wire and metal coil of the electrode of Kircher in view of Marincic and Mose to be covered with a nanoporous nickel structure as taught by Ito to provide a high surface area, high activity catalyst for hydrogen evolution. 
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 04/19/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Mose, particularly regarding the open central channel and separation between the metal coil and metal wire by part of the channel, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kircher, Marincic and Mose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795